SHEPARD, Chief Justice.
This is an appeal from an order of the district court dismissing the complaint of plaintiffs-appellants against Minidoka County, which denied medical indigency benefits to the appellants. We affirm.
The facts in this case, although more complex, are substantially similar to those set forth in University of Utah Hospital, et al. v. Clerk of Minidoka County, et al., 115 Idaho 406, 767 P.2d 249.
Villagomez was seriously injured in an accident and admitted to Cassia Memorial Hospital. On May 10, 1983, an application for medical indigency assistance was filed by Cassia Memorial Hospital, and after a hearing thereon that application was denied. No rehearing thereof was requested, nor was any appeal filed from that denial.
Villagomez sustained infection in skin grafting and was admitted to the burn center at the University of Utah Hospital on September 21, 1983. At that time the Hospital filed a notice of admission and an application for medical indigency assistance, which documents were received by Minidoka County on November 16, 1983. The application requested $29,081.61 for services rendered. That application was denied on several grounds, and the appellants failed to request any hearing thereon.
Thereafter Villagomez was readmitted to the Hospital on November 11, 1983, and another application for medical indigency benefits was submitted to Minidoka County on November 14, 1983, totaling $10,723.25.
The Hospital sought no hearing before the board of county commissioners on that supplemental application, but rather filed this action on March 2, 1984, seeking the amount of $29,081.61, i.e., the amount for services rendered in the first admission of Villagomez beginning September 21, 1983.
Following a hearing held thereon, the district court, on December 19, 1984, dismissed the Hospital’s complaint on the basis that “[Plaintiffs’ have failed to exhaust all administrative remedies available before the Board of County Commissioners, and therefore the plaintiffs are not entitled to judicial review pursuant to Idaho Code § 67-5215(a).”
We affirm the order of the district court dismissing plaintiffs-appellants’ complaint on the same basis as we affirmed the like action in University of Utah Hospital, et al. v. Minidoka County, et al., 115 Idaho 406, 767 P.2d 249. In the absence of a hearing before the board of county commissioners, no record can be made, no findings of fact can be entered, and no record can be made upon which a district court can conduct its review under the statutes.
The decision of the district court is affirmed; costs and attorney fees on appeal to respondents.
DONALDSON, BAKES, BISTLINE and HUNTLEY, JJ., concur.